TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00252-CR




                               Charmion Rochelle Gill, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 51,416, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



PER CURIAM

               This is an appeal from a judgment of conviction for aggravated assault. Sentence was

imposed on January 25, 2001. There was a timely motion for new trial. The deadline for perfecting

appeal was therefore April 25. See Tex. R. App. P. 26.2(a)(2). Notice of appeal was filed on May

3, 2001. No extension of time for filing notice of appeal was requested. See Tex. R. App. P. 26.3.

There is no indication that notice of appeal was properly mailed to the district clerk within the time

prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction

to dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction.

See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-

23 (Tex. Crim. App. 1996).
              The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: May 31, 2001

Do Not Publish




                                                2